Motion for stay pending appeal from the ordér made by Mr. Justice Benedict at Special Term, directing the Superintendent of Banks to deposit with the Broadway Trust Company the sum of $12,117.33, denied. No good reason exists why the Superintendent should not now make the said special deposit as directed by that order. If before the determination of the appeal from the same he should actually need to use that money to pay a preferred claim, or to meet necessary expenses of administration, he can apply at Special Term for leave to withdraw such deposit and to use it for such purpose, in whole or in part, as the need may be. Present — Jenks, P. J., Carr, Stapleton, Mills and Rich, JJ.